


Exhibit 10.35

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of
September 11, 2012, is made by TEACHERS VILLAGE PROJECT A QALICB URBAN RENEWAL
ENTITY, LLC, a New Jersey limited liability company having an address c/o RBH
Group, 89 Market Street, 8th Floor, Newark, New Jersey 07102 (the “Indemnitor”),
to GOLDMAN SACHS BANK USA, a New York corporation, having an address at 200 West
Street, New York, New York 10282 (the “Lender”).

 

R E C I T A L S:

 

WHEREAS, pursuant to that certain Building Loan Agreement dated of even date
herewith (the “Loan Agreement”) made by and between the Indemnitor and the
Lender, the Lender has made to the Indemnitor a certain mortgage loan in the
original principal amount of Nine Million and No/100 Dollars ($9,000,000.00)
(collectively, the “Loan”).

 

WHEREAS, the Loan is evidenced by the promissory note dated the date hereof, as
specified in the Loan Agreement (the “Note”), which Note is secured by that
certain Mortgage, Assignment of Leases and Rents and Security Agreement, dated
of even date herewith (the “Mortgage”) encumbering the real property located in
Newark, New Jersey, as described in such Mortgage (the “Premises”).

 

WHEREAS, Indemnitor will derive material financial benefit from the Loan
evidenced and secured by the Note, the Mortgage and the other Loan Documents (as
defined in the Loan Agreement).

 

WHEREAS, Lender have relied on the statements and agreements contained herein in
agreeing to make the Loan.  The execution and delivery of this Agreement by
Indemnitor is a condition precedent to the making of the Loan by the Lender.

 

A G R E E M E N T S:

 

In consideration of the Recitals set forth above and hereby incorporated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitor hereby agrees as follows:

 

1.             Definitions.

 

(a)           All capitalized terms used but not defined herein shall have the
meaning given such terms in the Loan Agreement.

 

(b)           The term “Environmental Law” means, collectively, the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §6901 et seq., the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Liability Act, 42 U.S.C. §9601 et
seq., the Toxic Substance Control

 

--------------------------------------------------------------------------------


 

Act, 15 U.S.C. §2601 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the
Clean Water Act, 33 U.S.C §1251 et seq., all municipal, county, and state
analogues to any of the foregoing, all amendments to any of the foregoing, any
other municipal, county, state or federal law, rule, regulation, ordinance or
directive regulating Hazardous Materials, and all enforceable orders,
regulations and requirements under any of the foregoing.

 

(c)           The term “Hazardous Material” means, collectively (A) any
hazardous or toxic substance, material or waste, including, but not limited to,
those substances, materials, and wastes listed in the United States Department
of Transportation Hazardous Materials Table (49 CFR 172.101) or by the
Environmental Protection Agency as hazardous substances (40 CFR Part 302) and
amendments thereto and replacements therefor; (B) such substances, materials or
wastes as are regulated by the Resource Conservation and Recovery Act of 1976,
42 U.S.C. §6901 et. seq. (“RCRA”), the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Liability Act, 42 U.S.C. §9601 et. seq. (“CERCLA”), the Toxic Substance
Control Act, 15 U.S.C. §2601 et seq. (“TSCA”), the Clean Air Act, 42 U.S.C.
§7401 et seq. (“CAA”), the Clean Water Act, 33 U.S.C §1251 et. seq. (“CWA”), or
any substance that is a “hazardous substance” or “hazardous waste” under the New
Jersey Spill Compensation and Control Act, the New Jersey Industrial Site
Recovery Act or the New Jersey Solid Waste Management Act or N.J.A.C. 7:26C-1.3,
and all amendments to any of the foregoing laws, and all orders, regulations,
directions and requirements thereunder; (C) asbestos; (D) such toxic or
hazardous substances, materials or wastes that are or may become regulated under
any other applicable municipal, county, state or federal law, rule, ordinance,
direction, or regulation; and (E) any other substance or material regulated
under any applicable municipal, county, state or federal law, rule, ordinance,
direction, or regulation because of its dangerous or deleterious effects on
human health or the environment.

 

(d)           The term “Operating Supplies” means such materials which may be
Hazardous Material such as cleaning materials, medical supplies and fuel oil
used in the ordinary course in the operation and maintenance of the Premises or
the conduct of any tenant’s business therein or the conduct of any tenant’s
business at the Premises, and legally permissible construction items
incorporated into the Premises during the construction thereof, in each case
only to the extent in compliance with all Environmental Laws and other federal,
state and local laws, rules and regulations, and only in such quantities as
shall be used in the ordinary course for the operation and maintenance of the
Premises, and legally permissible construction items incorporated into the
Premises during the construction thereof.

 

(e)           The term “Report” means, collectively, the environmental reports
listed on Exhibit A hereto.

 

2.             Indemnity.  Indemnitor hereby agrees to pay, protect, defend (at
trial and appellate levels) with attorneys, consultants and experts acceptable
to the Lender, and save the Lender and its officers, directors, employees,
agents, participants, members, partners, successors and assigns, and any parent
or affiliate of the Lender (collectively, the “Beneficiaries”) harmless from and
against, and hereby indemnify the Beneficiaries from and against any and all
present or future liens, damages, losses, liabilities, obligations, settlement
payments, penalties, assessments, citations, directives, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements and
expenses of any kind or of any nature whatsoever (including, without

 

2

--------------------------------------------------------------------------------


 

limitation, attorneys’, consultants’ and experts’ fees and disbursements
actually incurred in investigating, defending, settling or prosecuting any
claim, litigation or proceeding or enforcing the obligations of any Indemnitor
hereunder) (collectively “Costs”) which may at any time be actually imposed
upon, incurred by or asserted or awarded against any Beneficiary with respect to
the Premises, and arising directly or indirectly from or out of:  (i) the
violation of any Environmental Law; (ii) the actual or alleged presence, release
or threat of release of any Hazardous Material now or hereafter on, in, under or
affecting all or any portion of the Premises or any surrounding areas,
regardless of whether or not caused by or within the control of Indemnitor, or
at any other location if the Hazardous Materials were generated, treated,
stored, transported or disposed of by or on behalf of Indemnitor; (iii) the
failure by Indemnitor to comply fully with the terms and conditions of this
Agreement; (iv) the breach of any representation or warranty by Indemnitor
contained in this Agreement; or (v) the enforcement of this Agreement,
including, without limitation, the cost of assessment, containment and/or
removal of any and all Hazardous Materials from all or any portion of the
Premises or any surrounding areas, the cost of any actions taken in response to
the presence, release or threat of release of any Hazardous Materials on, in,
under or affecting any portion of the Premises or any surrounding areas. 
“Costs” as used in this Agreement shall include any diminution in the value of
the Premises or any future reduction of the sales or rental price of the
Premises by reason of any matter set forth in this Paragraph 2, but “Costs”
shall not include any other punitive or consequential damages.

 

3.             Representations Regarding Hazardous Materials.  Indemnitor hereby
represents and warrants to and covenants and agrees with the Beneficiaries as
follows:

 

(a)           Except as set forth in the Report, the Premises are not in
violation of any Environmental Law;

 

(b)           Except as set forth in the Report, no Hazardous Materials (other
than Operating Supplies) are located on or have been handled, generated, stored,
processed or disposed of on or released or discharged from the Premises
(including underground contamination);

 

(c)           Except as set forth in the Report, the Indemnitor has not received
notice that the Premises is subject to any private or governmental lien or
judicial or administrative notice or action relating to Hazardous Materials;

 

(d)           Except as set forth in the Report, there are no existing or closed
underground storage tanks or other underground storage receptacles for Hazardous
Materials on the Premises; and

 

(e)           Except as set forth in the Report, the Indemnitor has not received
notice of, and there exists no investigation, action, proceeding or claim by any
agency, authority or unit of government or by any third party which could
reasonably be expected to result in any liability, penalty, sanction or judgment
under any Environmental Laws with respect to any condition, use or operation of
the Premises.

 

3

--------------------------------------------------------------------------------


 

4.             Covenants of Indemnitor.

 

(a)           The Indemnitor shall, for so long as the Premises is owned by the
Indemnitor, exercise the same degree of care as a reasonable, prudent developer
or owner of like properties would exercise to keep or cause the Premises to be
kept free from Hazardous Materials (other than Operating Supplies) and in
compliance with all applicable Environmental Laws, shall not install or use any
underground storage tanks, shall expressly prohibit the use (other than
Operating Supplies), generation, handling, storage, production, processing and
disposal of Hazardous Materials by all occupants of space in the improvements at
the Premises, and, without limiting the generality of the foregoing shall not
install in the improvements at the Premises or permit to be installed in the
improvements at the Premises asbestos or any substance containing asbestos.  The
Indemnitor acknowledges and agrees that the Beneficiaries have no duty to
provide Indemnitor with any information regarding the Environmental Laws or any
interpretation thereof.

 

(b)           (i) Indemnitor shall immediately notify the Beneficiaries should
Indemnitor become aware of (A) any Hazardous Materials (other than Operating
Supplies), or other potential environmental problem or liability, with respect
to the Premises, (B) any lien, regulatory or enforcement action or notice
affecting the Premises or the Indemnitor resulting from any violation or alleged
violation of the Environmental Laws, (C) the institution of any investigation,
inquiry or proceeding by any applicable governmental authority concerning the
Indemnitor or the Premises pursuant to any Environmental Law or otherwise
relating to Hazardous Materials, or (D) the discovery of any occurrence,
condition or state of facts which would render any representation or warranty
contained in this Agreement incorrect in any material respect if made at the
time of such discovery.

 

(ii)           The Indemnitor shall, promptly and when and as required and
regardless of the source of the contamination, at its own expense, take all
actions as shall be required pursuant to any applicable Environmental Laws,
consistent with the use of the Premises, for the remediation of any and all
portions of the Premises or other affected property, including, without
limitation, all investigative, monitoring, removal, containment and remedial
actions in accordance with all Environmental Laws that are applicable to the
Premises, and shall further pay or cause to be paid, at no expense to the
Beneficiaries, all remediation, administrative and enforcement costs imposed by
applicable governmental agencies and which may be asserted against the
Premises.  In the event Indemnitor fails to do so, any or all Beneficiaries may,
in their sole discretion (but shall have no obligation to), cause the Premises
or other affected property to be so freed from any Hazardous Materials or
otherwise brought into compliance with Environmental Laws consistent with the
use of the Premises and any actual out-of-pocket cost incurred in connection
therewith shall be included in Costs and shall be paid by Indemnitor; provided,
however, that the Beneficiaries shall not take such action unless either
(i) Indemnitor fails to commence such required actions within thirty (30) days
after written notice by any Beneficiary, and/or Indemnitor thereafter fails to
diligently and/or continuously prosecute to completion all required work and
actions, and/or Indemnitor fails to complete the required work and actions
within the time frames required under any applicable Environmental Laws and/or
under the requirements of any governmental agency or body or (ii) any
Beneficiary determines in its discretion that Indemnitor’s failure to take the
required actions is likely to have a material and adverse effect on the
operation of the Premises as a whole or any Beneficiary’s interests in the
Premises and such Beneficiary gives notice to Indemnitor of such determination. 
In furtherance of the foregoing, the Indemnitor hereby grants to the
Beneficiaries access to the Premises upon

 

4

--------------------------------------------------------------------------------


 

written notice to Indemnitor and an irrevocable license to remove any items
deemed by the Beneficiaries to be Hazardous Materials in violation of
Environmental Laws and to do all things any Beneficiary shall deem necessary to
bring the Premises, upon written notice to the Indemnitor, into compliance with
Environmental Laws.

 

(c)           Upon the request of any Beneficiary, at any time and from time to
time after the occurrence of a default by Indemnitor under this Agreement or at
such other time as any Beneficiary has grounds to believe or suspect that
Hazardous Materials are or have been released, stored or disposed of on or
around the Premises (other than in accordance with applicable Environmental
Laws) or that the Premises may be in violation of the Environmental
Laws, Indemnitor shall provide, at its sole expense, an inspection or audit of
the Premises prepared by a hydrogeologist or environmental engineer or other
appropriate consultant selected by Indemnitor and approved by the Beneficiaries
assessing the presence or absence of Hazardous Materials on the Premises.  If
Indemnitor fails to commence such inspection or audit within fifteen (15) days
after such request, any Beneficiary may order the same, and the Indemnitor
hereby grants to the Beneficiaries access to the Premises, upon written notice
to the Indemnitor, and an irrevocable license to undertake such inspection or
audit.  The cost of such inspection or audit shall be included in Costs and
shall be paid by Indemnitor.

 

5.             Indemnification Procedures.

 

(a)           If any action shall be brought against any Beneficiary based upon
any of the matters for which such Beneficiary is indemnified hereunder, such
Beneficiary shall notify Indemnitor in writing thereof, which notice shall
include a copy of all pleadings and summons in the possession of such
Beneficiary relating to such action and shall specifically state that
indemnification for such action is being sought under this Agreement, and
Indemnitor shall promptly assume the defense thereof, including, without
limitation, the employment of counsel selected by Indemnitor and acceptable to
the applicable Beneficiary or Beneficiaries and the negotiation of any
settlement; provided, however, that any failure of such Beneficiary to notify
Indemnitor of such matter shall not impair or reduce the obligations of
Indemnitor hereunder.  The Beneficiaries shall reasonably cooperate with
Indemnitor, at Indemnitor’s sole cost and expense, in connection with the
defense or settlement of any such claim or action in accordance with the terms
of this Agreement.  If (i) any Beneficiary determines, based on the advice of
counsel, that the conduct of its defense by Indemnitor would present a conflict
of interest or otherwise be materially prejudicial to its interests,
(ii) Indemnitor refuses to defend or (iii) Indemnitor shall have failed, in any
Beneficiary’s judgment, to defend the action in good faith, then the
Beneficiaries shall have the right, at the expense of Indemnitor (which expense
shall be included in Costs), to employ separate counsel in any such action and
to participate in the defense thereof.  In the event Indemnitor shall fail to
undertake to defend the Beneficiaries against any claim, loss or liability for
which the Beneficiaries are indemnified hereunder, the Beneficiaries may, at
their sole option and election, defend or settle such claim, loss or liability
(provided that the Beneficiaries shall give notice of any such settlement to
Indemnitor).  The liability of Indemnitor to the Beneficiaries hereunder shall
be conclusively established by such settlement, provided such settlement is made
in good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation,
attorneys’ fees and disbursements, incurred by the Beneficiaries in effecting
such settlement.  In such event, such settlement consideration, costs and
expenses shall be included in

 

5

--------------------------------------------------------------------------------


 

Costs and Indemnitor shall pay the same as hereinafter provided.  The
Beneficiaries’ good faith in any such settlement shall be conclusively
established if the settlement is made on the advice of independent legal counsel
for any Beneficiary.

 

(b)           Indemnitor shall not, without the prior written consent of the
Beneficiaries: (i) settle or compromise any action, suit, proceeding or claim or
consent to the entry of any judgment with respect to any matter for which any
Beneficiary is entitled to be indemnified hereunder and that does not include as
an unconditional term thereof the delivery by the claimant or plaintiff to the
Beneficiaries of a full and complete written release of the Beneficiaries (in
form, scope and substance satisfactory to the Beneficiaries) from all liability
in respect of such action, suit, proceeding or claim and a dismissal with
prejudice of such action, suit, proceeding or claim; or (ii) settle or
compromise any action, suit, proceeding or claim in any manner that is
reasonably likely to adversely affect the Beneficiaries or to obligate the
Beneficiaries to pay any sum or perform any obligation.

 

(c)           All Costs shall be immediately reimbursable to the Beneficiaries
when and as incurred and, in the event of any litigation, claim or other
proceedings without any requirement of waiting for the ultimate outcome of such
litigation, claim or other proceedings and Indemnitor shall pay to the
Beneficiaries any and all Costs within thirty (30) days after written notice
from a Beneficiary itemizing in reasonable detail the amounts thereof incurred
to the date of such notice.  In addition to any other remedy available for the
failure of Indemnitor to periodically pay such Costs, such Costs, if not paid by
the twentieth (20th) day after such notice shall accrue interest at the Default
Rate (as defined in the Note).

 

6.             Reinstatement of Obligations.  If at any time all or any part of
any payment made by Indemnitor or received by the Beneficiaries from Indemnitor
under or with respect to this Agreement is or must be rescinded or returned for
any reason whatsoever (including, but not limited to, the insolvency, bankruptcy
or reorganization of Indemnitor), then the obligations of Indemnitor hereunder
shall, to the extent of the payment rescinded and returned, be deemed to have
continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by the Beneficiaries, and the obligations of
Indemnitor hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, all as though such previous payment by
Indemnitor had never been made,

 

7.             Waivers by Indemnitor.  To the extent permitted by
law, Indemnitor hereby waives and agrees not to assert or take advantage of:

 

(a)           Any right to require the Beneficiaries to proceed against any
other Person or to proceed against or exhaust any security held by the
Beneficiaries at any time or to pursue any other remedy in the Beneficiaries’
power or under any other agreement before proceeding against Indemnitor
hereunder;

 

(b)           Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
the Beneficiaries to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceedings) of any other Person or
Persons;

 

6

--------------------------------------------------------------------------------


 

(c)           Any defense based upon an election of remedies by the
Beneficiaries;

 

(d)           Any right or claim of right to cause a marshalling of the assets
of Indemnitor;

 

(e)           Any duty on the part of the Beneficiaries to disclose to
Indemnitor any facts the Beneficiaries may now or hereafter know about the
Premises of which Indemnitor also had or has knowledge at the operative time,
regardless of whether the Beneficiaries has reason to believe that any such
facts materially increase the risk beyond that which Indemnitor intends to
assume or has reason to believe that such facts are unknown to Indemnitor or has
a reasonable opportunity to communicate such facts to Indemnitor, it being
understood and agreed that Indemnitor is fully responsible for being and keeping
informed of the condition of the Premises and of any and all circumstances
bearing on the risk that liability may be incurred by Indemnitor hereunder;

 

(f)            Any invalidity, irregularity or unenforceability, or any
amendment, in whole or in part, of any one or more of this Agreement, the Loan
Agreement or the other Loan Documents;

 

(g)           Any deficiency in the ability of the Beneficiaries to collect or
to obtain performance from any Persons now or hereafter liable for the payment
and performance of any obligation hereunder;

 

(h)           An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
any Indemnitor) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of the Beneficiaries to enforce any of its rights, whether now or
hereafter required, which the Beneficiaries may have against Indemnitor;

 

(i)            Any modifications of the Loan Agreement or other Loan Documents
or any obligation of Indemnitor relating to the Loan Agreement or other Loan
Documents by operation of law or by action of any court, whether pursuant to the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise; and

 

(j)            Any sale or transfer of all or part of the Premises.

 

8.             General Provisions.

 

(a)           Fully Recourse.  All of the terms and provisions of this Agreement
are recourse obligations of Indemnitor and not restricted by any limitation on
personal liability contained in any of the Loan Documents.

 

(b)           Separate Obligations.  Indemnitor hereby acknowledges that even
though the representations, warranties, covenants or agreements of Indemnitor
contained herein may be identical or substantially similar to representations,
warranties, covenants or agreements of

 

7

--------------------------------------------------------------------------------

 

Indemnitor under other agreements, the obligations of Indemnitor under this
Agreement are separate obligations of Indemnitor hereunder which can be enforced
against Indemnitor without regard to the existence of any other agreement.

 

(c)                                  Survival.  This Agreement shall be deemed
to be continuing in nature and shall remain in full force and effect and shall
survive the payment in full of all amounts owed to the Lender under the Loan
Agreement or the other Loan Documents and the exercise of any remedy by the
Lender under the Loan Agreement or the other Loan Documents.  Anything to the
contrary herein notwithstanding, it is agreed and intended by Indemnitor and the
Beneficiaries that this Agreement and the indemnities provided herein may be
assigned or otherwise transferred by the Beneficiaries to any of their assignees
with respect to the Loan and the Lender.

 

(d)                                 No Recourse Against Beneficiaries. 
Indemnitor shall not have any right of recourse against the Beneficiaries by
reason of any action the Beneficiaries may take or omit to take under the
provisions of this Agreement provided that such Beneficiary has given notice of
any action as required hereby and has not acted in bad faith or committed
willful misconduct.

 

(e)                                  Reservation of Rights.  Nothing contained
in this Agreement shall prevent or in any way diminish or interfere with any
rights or remedies, including, without limitation, the right to contribution,
which the Beneficiaries may have against Indemnitor or any other party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. §9601 et seq.), as it may be amended from time to
time, or any other applicable federal, state or local laws, all such rights
being hereby expressly reserved.

 

(f)                                   Rights Cumulative; Payments.  The
Beneficiaries’ rights under this Agreement shall be in addition to all rights of
the Beneficiaries under the Loan Agreement, the other Loan Documents and any
agreements executed and delivered in connection therewith.

 

(g)                                  No Limitation on Liability.  Indemnitor
hereby consents and agrees that each Beneficiary may at any time and from time
to time without further consent from Indemnitor do any of the following and the
liability of Indemnitor under this Agreement shall be unconditional and absolute
and shall in no way be impaired or limited by any of the following events,
whether occurring with or without notice to Indemnitor or with or without
consideration: (i) any extensions of time for performance required by the Loan
Agreement or the other Loan Documents; (ii) any sale or transfer of the
Premises; (iii) any change in the composition of Indemnitor or any affiliate
thereof, including, without limitation, the withdrawal or removal of Indemnitor
from any current or future position of ownership, management or control of
Indemnitor; (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitor herein or in the Loan Agreement or the other Loan
Documents; (v) the release of any Person from performance or observance of any
of the agreements, covenants, terms or conditions contained in the Loan
Agreement or the other Loan Documents by operation of law, the Beneficiaries’
voluntary act or otherwise; (vi) the modification of the terms of any one or
more of the Loan Agreement or the other Loan Documents; or (vii) the taking or
failure to take any action of any type whatsoever.  No such action which any
Beneficiary shall take or fail to take in connection with the Loan Agreement and
the other Loan Documents, nor any course of dealing with Indemnitor or any other
Person, shall limit, impair or release Indemnitor’s obligations hereunder,
affect this Agreement in any way or afford Indemnitor any recourse against the

 

8

--------------------------------------------------------------------------------


 

Beneficiaries.  Nothing contained in this Paragraph shall be construed to
require the Beneficiaries to take or refrain from taking any action referred to
herein.

 

(h)                                 Entire Agreement; Amendment; Severability. 
This Agreement contains the entire agreement between the parties respecting the
matters herein set forth and supersedes all prior agreements, whether written or
oral, between the parties respecting such matters.  Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto.  A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.

 

(i)                                     Governing Law; Binding Effect; Waiver of
Acceptance.  This Agreement shall be governed by and construed in accordance
with the laws of the State in which the Premises is located, except to the
extent that the applicability of any of such laws may now or hereafter be
preempted by Federal law, in which case such Federal law shall so govern and be
controlling.  This Agreement shall bind Indemnitor and the heirs, personal
representatives, successors and assigns of Indemnitor and shall inure to the
benefit of the Beneficiaries and the officers, directors, shareholders, agents
and employees of the Beneficiaries and their respective heirs, successors and
assigns.  Notwithstanding the foregoing, Indemnitor shall not assign any of its
respective rights or obligations under this Agreement without the prior written
consent of the Beneficiaries, which consent may be withheld by the Beneficiaries
in their sole discretion.  Indemnitor hereby waives any acceptance of this
Agreement by the Beneficiaries, and this Agreement shall immediately be binding
upon Indemnitor.

 

(j)                                    Notices.  Any notice or other
communication required or permitted to be given hereunder shall be in writing,
and shall be delivered to the parties at the addresses set forth below (or to
such other addresses as the parties may specify by due notice to the others). 
Notices or other communications given by FexEx or another nationally recognized
overnight courier service shall be deemed to be given on the following Business
Day.  Notices or other communications sent in any other manner shall be deemed
given only when actually received.

 

If to Lender:

Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Margaret Anadu

 

 

with a copy to:

Goldman Sachs Bank USA

 

200 West Street

 

New York, New York 10282

 

Attention: Andrea Gift

 

 

with a copy to:

gs-uig-docs@gs.com

 

 

with a copy to:

Jones Day

 

9

--------------------------------------------------------------------------------


 

 

222 East 41st Street

 

New York, New York 10017

 

Attention: Aviva Yakren, Esq.

 

 

If to the Indemnitor:

Teachers Village Project A QALICB Urban Renewal Entity, LLC

 

c/o RBH Group

 

89 Market Street, 8th Floor

 

Newark, New Jersey 07102

 

Attention: Ron Beit

 

 

with a copy to:

McManimon, Scotland & Baumann, LLC

 

75 Livingston Avenue, 2nd Floor

 

Roseland, New Jersey 07068

 

Attention: Leah Sandbank, Esq.

 

(k)                                 No Waiver: Time of Essence; Business Days. 
The failure of any party hereto to enforce any right or remedy hereunder, or to
promptly enforce any such right or remedy, shall not constitute a waiver thereof
nor give rise to any estoppel against such party nor excuse any of the parties
hereto from their respective obligations hereunder.  Any waiver of such right or
remedy must be in writing and signed by the party to be bound.  This Agreement
is subject to enforcement at law or in equity, including actions for damages or
specific performance.  Time is of the essence hereof.  The term “business day”
as used herein shall mean a weekday, Monday through Friday, except a legal
holiday or a day on which banking institutions in the State are authorized by
law to be closed.

 

(l)                                     Captions for Convenience.  The captions
and headings of the sections and paragraphs of this Agreement are for
convenience of reference only and shall not be construed in interpreting the
provisions hereof.

 

(m)                             Successive Actions.  A separate right of action
hereunder shall arise each time the Beneficiaries acquire knowledge of any
matter indemnified by Indemnitor under this Agreement.  Separate and successive
actions may be brought hereunder to enforce any of the provisions hereof at any
time and from time to time.  No legal proceeding hereunder shall preclude any
subsequent legal proceeding, and Indemnitor hereby waives and covenants not to
assert any defense in the nature of splitting of causes of action or merger of
judgments.

 

(n)                                 Reliance.  The Lender would not make the
Loan to Indemnitor without this Agreement.  Accordingly, Indemnitor
intentionally and unconditionally enters into the covenants and agreements as
set forth above and understand that, in reliance upon and in consideration of
such covenants and agreements, the Loan shall be made and, as part and parcel
thereof, specific monetary and other obligations have been, are being and shall
be entered into which would not be made or entered into but for such reliance.

 

10

--------------------------------------------------------------------------------


 

(o)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be effective only
upon delivery and thereafter shall be deemed an original, and all of which shall
be taken to be one and the same instrument, for the same effect as if all
parties hereto had signed the same signature page.  Any signature page of this
Agreement may be detached from any counterpart of this Agreement without
impairing the legal effect of any signatures thereon and may be attached to
another counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

 

(p)                                 SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.

 

(1)                                 INDEMNITOR, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH
THE PROPERTY IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON TO
ENFORCE ANY ARBITRAL AWARD ARISING FROM OR RELATING TO THIS AGREEMENT,
(B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE COUNTY IN WHICH THE PROPERTY
IS LOCATED, (C)  SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND, (D) TO THE
FULLEST EXTENT PERMITTED BY LAW, AGREES THAT NONE OF THEM WILL BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT
OF THE BENEFICIARIES TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM).  INDEMNITOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO INDEMNITOR AT THE ADDRESS
FOR NOTICES DESCRIBED IN PARAGRAPH 8(j) HEREOF, AND CONSENT AND AGREE THAT SUCH
SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE (BUT
NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN
ANY OTHER MANNER PERMITTED BY LAW).

 

(2)                                 THE BENEFICIARIES AND INDEMNITOR, TO THE
FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH
AND FOREVER FOREGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR
OMISSION OF THE BENEFICIARIES OR ANY INDEMNITOR, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH THE BENEFICIARIES OR ANY INDEMNITOR, IN EACH OF THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(q)                                 Waiver by Indemnitor.  Indemnitor covenants
and agrees that upon the commencement of a voluntary or involuntary bankruptcy
proceeding by or against any Indemnitor, no Indemnitor shall seek a supplemental
stay or otherwise pursuant to 11 U.S.C.

 

11

--------------------------------------------------------------------------------


 

§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended, or
any other debtor relief law (whether statutory, common law, case law, or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, to stay, interdict, condition, reduce or inhibit the
ability of the Beneficiaries to enforce any rights of the Beneficiaries against
Indemnitor by virtue of this Agreement or otherwise.

 

(r)                                    Further Assurances.  Indemnitor shall
execute and acknowledge (or cause to be executed and acknowledged) and deliver
to the Beneficiaries all documents, and take all actions, reasonably required by
the Beneficiaries from time to time to confirm the rights created or now or
hereafter intended to be created under this Agreement, to protect and further
the validity and enforceability of this Agreement or otherwise carry out the
purposes of this Agreement.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Environmental Indemnity
Agreement as of the day and year first above written.

 

 

INDEMNITOR:

 

 

 

 

 

TEACHERS VILLAGE PROJECT A URBAN RENEWAL ENTITY, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Ron Beit-Halachmy

 

 

Authorized Signatory

 

Signature Page

QLICI Environmental Indemnity

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Environmental Reports

 

31 William PA Form — June 2011 — JMZ

31 William PA Appendices — June 2011 — JMZ

33 William Draft PA — December 2011 — JMZ

46 William Draft PA — June 2011 — JMZ

 

Duplicated Report

 

Revised Phase 1 March 2012 — Ecosystems

222 Halsey PA/SIR — June 2007 — JMZ

222 Halsey Receptor Evaluation Form — JMZ

222 Halsey Recorded Deed Notice

222 Remedial Action Report — August 2008

January 2011 — 222 Remedial Action Soil Permit (JMZ)

222 Remedial Investigation Report — Jan 2010 — JMZ

229 Halsey Classification Exception

Area/Well Restriction Area Permit Fact Sheet — November 2011 — Viridian

229 Halsey Classification Exception Area - November 2011 — NJDEP

229 Halsey — PA/SIR — December 2007 — JMZ

229 Halsey — Remaining Remediation Schedule — June 2012 — Viridian

229 Halsey RAR — 1500 UST — November 2008 — Viridian

229 Halsey RAR — November 2011 — Viridian

229 Halsey Remedial Action Soil Permit - August 2011 — NJDEP

229 Halsey — Response Action Outcome November 2011 — Viridian

229 Halsey — RAR — August 2009 - Viridian

 

Signature Page

QLICI Environmental Indemnity

 

--------------------------------------------------------------------------------


 

229 Halsey — Summary of Investigative Results — June 2012 — Viridian

229 Halsey — Groundwater Remedial Investigation Report — March 2008 — JMZ

229 Halsey & 222 Halsey — Revised Phase I

 

March 2012 — Ecosystems (Bldg 1 & 6)

Phase 1 — March 2012 — Bldg 7 — Ecosystems

318 Washington — PA/SIR — March 2009 — JMZ

318 Washington — RIR — August — 2009 — JMZ

318 Washington — Estimated Cleanup Costs

JMZ — September 2011

 

Signature Page

QLICI Environmental Indemnity

 

--------------------------------------------------------------------------------
